Third District Court of Appeal
                               State of Florida

                          Opinion filed January 6, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D20-933; 3D20-934
                    Lower Tribunal Nos. 17-2427; 17-1085
                            ________________

                               J.G., a Juvenile,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      Appeals from the Circuit Court for Miami-Dade County, Yery Marrero,
Judge.

     Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant Public
Defender, for appellant.

     Ashley Moody, Attorney General, and Ivy R. Ginsberg, Assistant Attorney
General, for appellee.


Before LOGUE, LINDSEY and GORDO, JJ.

      PER CURIAM.

      Affirmed.